Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered February 28, 2002, convicting him of burglary in the second degree and attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
As the People correctly concede, the Supreme Court erred in discharging a sworn juror on the ground that she was unavailable for continued service (see CPL 270.35 [2] [a]; People v Jeanty, 94 NY2d 507 [2000]; People v Guerrero, 221 AD2d 465, 466 [1995]).
In light of our determination, the defendant’s remaining contention has been rendered academic. Smith, J.P., S. Miller, Crane and Rivera, JJ., concur.